Citation Nr: 1757313	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to a compensable disability rating for bunions, left foot. 

3.  Entitlement to a compensable disability rating for hallux valgus, right foot. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1992 to December 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision from the RO in Atlanta, Georgia. 

The Veteran was had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims' file. 


FINDINGS OF FACT

1.  A left ankle disability is not shown to have had its onset in service and is not otherwise related to his military service. 

2.  Bunions, left foot, have resulted in pain and instability, but have not required surgical resection of the metatarsal head of the left great toe, nor is the disability of such severity that it is the equivalent of amputation of the left great toe.  

3.  Hallux valgus, right foot, has resulted in pain and instability, but has not required surgical resection of the metatarsal head of the right great toe, nor is the disability of such severity that it is the equivalent of amputation of the right great toe.  



CONCLUSIONS OF LAW

1.  The criteria have not been met for service connection for a left ankle disability.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for a compensable disability rating for bunions, left foot, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2017).

3.  The criteria for a compensable disability rating for hallux valgus, right foot, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5281 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for a Left Ankle Disability

The Veteran contends that he is entitled to service connection for a left ankle disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a left ankle disability.  The reasons follow.

VAMC treatment records show a current assessment of functional instability and ankle equinus impacting the Veteran's left ankle.  Therefore, the Veteran meets the first element required for direct service connection, which is evidence of a current disability.  

However, as to in-service disease or injury or evidence of a nexus between a current disability and service, the Board finds that such criteria are not met.  For example, as to an in-service disease or injury, the Veteran's STRs are negative for any in-service disease or injury related to the Veteran's left ankle.  The Veteran testified that his in-service left ankle injury occurred while playing basketball, "and that's when I turned my ankle, sprained it real badly.  I went to the Naval yard, they put it on a partial cast."  The Veteran asserts that his current left ankle instability relates to his in-service left ankle injury because his ankle constantly turned after he sprained it.  Here, the Board notes that the STRs available are negative for a cast or any diagnosis or treatment for the Veteran's left ankle during service.  STRs show that the Veteran sprained his right ankle in January 1995 and was placed on limited duties.  However, all of the Veteran's STRs were not available according to the Records Management Center, which the Board has considered in determining whether an in-service disease or injury occurred.  

Following the Veteran's service discharge in 1996, he was seen by VA starting in 1997 and did not address left ankle pain until 2009, approximately 13 years after service discharge, which tends to establish that the Veteran did not incur a left ankle disability in service.  For example, when he was seen in 1997, the Veteran complained of bunions on his feet since 1993 and chronic right knee pain.  These three complaints are documented in the STRs.  After those three complaints, the examiner wrote, "He denies any new problems today."  The Board finds that had the Veteran been experiencing chronic left ankle pain since the alleged in-service injury, he would likely have reported it at that time since he reported three, other symptoms associated with service (right foot, left foot, and right knee).  Further supporting this conclusion is the next VA treatment record, which is dated in October 1998.  There, the Veteran complained of a bunion deformity on both feet and a hammertoe deformity on the lesser toes.  Again, the Veteran was seen with complaints involving his feet and toes, and he did not report any ankle problems at that time.  Thus, approximately two years after service discharge, he was complaining of other symptoms associated with his period of active duty service, which did not include a left ankle disability or left ankle pain or other left ankle symptoms.

Next, the Veteran was seen in February 2005, which, at this point, was nine years following service discharge.  The Veteran was complaining of right knee pain and reported having undergone surgery in November 1996 (right before service discharge).  When addressing the Veteran's past medical history, the examiner noted it was positive for hypertension.  When addressing a "systems review," the examiner wrote, "Except for the right knee pain, he denies any symptoms except that he has gained a lot of weight."  The Board finds that had the Veteran been experiencing chronic left ankle pain since service, he would have likely reported it at that time, since he was discussing another musculoskeletal disability he had had since service.  Next, he was seen in June 2009 for "chronic right knee pain."  The examiner wrote, "Denies any systemic complaints except above."  Finally, when the Veteran was seen in July 2009 and first reported left ankle pain, he reported having injured his right ankle in service in 1994 and that the left ankle had gradually worsened due to compensation for the right ankle.  In other words, he alleged an injury to his right ankle in service, but did not allege an injury to his left ankle.  In reading through this treatment record, it did not appear that the Veteran was attempting to allege an onset of a left ankle disability in service, but rather a gradual onset of a left ankle disability after service.  

Based on the above-described VA treatment records and the Veteran's denial in 2005 and 2009 of no other complaints except for the right knee, and the Veteran's report in July 2009 of an in-service right ankle injury but not an in-service left ankle injury, the Board finds that the preponderance of the evidence is against a finding of a disease or injury involving the left ankle in service.  

Regarding the third and final element for direct service connection-evidence of a nexus between the current left ankle disability and service-no medical professional has attributed the post service functional instability and ankle equinus of the left ankle to service.  The implication from the Veteran that a current left ankle disability is related to service is outweighed by the documented clinical findings in the VA treatment records that show the Veteran was not complaining of chronic left ankle symptoms in the more-than-10-years following service discharge.  The Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of his current left ankle disability, when the contemporaneous clinical findings do not support a left ankle disability having its onset in service.  

Therefore, the Board finds that the Veteran does not meet the second and third required elements for direct service connection, as the preponderance of the evidence of record is against an in-service disease or injury or a nexus between the Veteran's current left ankle disability and service.  

Lastly, in the July 2009 VA treatment records, which noted the Veteran's first complaint of a left ankle problems, the Veteran asserted that his left ankle had worsened due to his service-connected right ankle disability.  However, service connection for a right ankle disability was denied in a February 2012 rating decision.  The Veteran did not appeal the decision.  Thus, an allegation that his left ankle disability is due to a right ankle disability is not a basis to grant service connection since the Veteran is not service connected for a right ankle disability.  38 C.F.R. § 3.310.  

In sum, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a left ankle disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	
 
Increased Ratings Claim, Generally

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Herein, the Board has considered the appropriateness of any assigned rating periods, as well as whether any additional staged rating periods are warranted and finds that a staged rating is not warranted.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Bunions, Left Foot

Service connection for bunions, left foot, was granted by means of a June 2013 rating decision and assigned a noncompensable rating.  

The Veteran seeks a compensable disability rating for his service-connected left foot disability, which is currently rated under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).  Under Diagnostic Code 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe, or the equivalent to amputation of the great toe.  Id.  

The Veteran was afforded a VA examination for foot conditions in June 2013.  The examiner diagnosed the Veteran with left foot and right foot hallux valgus.  The VA examiner noted that the Veteran had not had any surgery for his hallux valgus.  The examiner noted that the Veteran was negative for any functional impairment due to his bilateral foot condition.  The examiner reported that the Veteran's symptoms due to his bilateral hallux valgus condition were mild or moderate.  

During the Veteran's June 2017 video conference hearing before the undersigned Veterans Law Judge, the Veteran testified that he cannot wear slip resistant boots as required for his current employment.  He testified that he cannot walk for more than an hour due to pain in his feet.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable disability rating for the bunions on the left foot.  Initially, the Board notes that the RO characterized the Veteran's left foot disability as "bunions, left foot."  It is clear that he was diagnosed with hallux valgus in the June 2013 VA examination report.  

In finding that a compensable rating is not warranted, the Board notes that a 10 percent rating under Diagnostic Code 5280 is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe, or for post-operative residuals of hallux valgus where there is a resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  As the Veteran has not undergone surgical resection of the metatarsal head of his left foot, a 10 percent rating is not warranted on that basis.  

In addition, the evidence of record does not suggest that the Veteran suffered from severe left foot hallux valgus equivalent to amputation of the great toe.  Upon VA examination in June 2013, the examiner noted that the Veteran did not require corrective or assistive devices to ambulate, and the Veteran did not complain of swelling or instability due to his bunions on the left foot.  Moreover, in the June 2013 examination there was no evidence of painful motion, weakness, instability, tenderness or functional limitation on standing or walking attributable to his left foot.  Thus, it cannot be said that his bunions on his left foot have been equivalent to amputation of the left great toe for any period on appeal.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  8 Vet. App. 202.  However, an increased evaluation for the Veteran's service-connected bunions is not warranted on the basis of functional loss due to pain or weakness in this case.  The provisions of DeLuca only apply when a Diagnostic Code is predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Here, Diagnostic Code 5280 is not based on limitation of motion.  

As there is a specific diagnostic code for hallux valgus, the Board finds that other diagnostic codes would not be applicable.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against a compensable disability rating for bunions of the left foot for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 47, 53-56 (1990).  

Hallux Valgus, Right Foot

Service connection for hallux valgus, right foot, was granted by means of a June 2013 rating decision and assigned a noncompensable rating.  

The Veteran seeks a compensable disability rating for his service-connected hallux valgus of the right foot, which is currently rated under Diagnostic Code 5281.  Under Diagnostic Code 5281 for unilateral and severe hallux rigidus, such condition should be rated as hallux valgus, severe.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5281 (2017). 

Regarding the Veteran's right foot disability, under the criteria of Diagnostic Code 5281, a maximum 10 percent rating is assigned for unilateral hallux valgus when the condition is post-operative with resection of metatarsal head or when the condition is severe, if equivalent to amputation of the great toe.  The Veteran has not undergone surgery for the right foot's hallux valgus condition and although the June 2013 VA examiner described the disability as mild to moderate, with pain considered, the disability was not found to be severe.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  8 Vet. App. 202.  However, an increased evaluation for the Veteran's service-connected right foot hallux valgus disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The provisions of DeLuca only apply when a Diagnostic Code is predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Here, Diagnostic Code 5281 is not based on limitation of motion.  

Even assuming DeLuca applies, the Veteran's complaints of pain do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the June 2013 VA examiner indicated that the Veteran's symptoms related to his hallux valgus of the right foot are mild to moderate.  Notably, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  See Mitchell, 25 Vet. App. 32.  

As there is a specific diagnostic code for hallux valgus, the Board finds that other diagnostic codes would not be applicable.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against a compensable disability rating for hallux valgus of the right foot for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 47, 53-56 (1990).  

The Board appreciates the Veteran's appearance and testimony at the June 2017 video conference hearing and the service he provided to our country.

ORDER

Entitlement to service connection for left ankle disability is denied.

Entitlement to a compensable disability rating for bunions, left foot, is denied. 

Entitlement to a compensable disability rating for hallux valgus, right foot, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


